Case: 2:20-cv-00019-WOB-CJS Doc #: 1 Filed: 02/20/20 Page: 1 of 4 - Page ID#: 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                COVINGTON DIVISION
                              CIVIL ACTION NO. _________

FUJI AUTOTECH USA, LLC                                                              PLAINTIFF


MITSUI SUMITOMO INSURANCE USA, INC.                                               DEFENDANT

______________________________________________________________________________

                            NOTICE OF REMOVAL
______________________________________________________________________________

       Defendant                                                             hereby submits this

Notice of Removal of the above-styled action from the Commonwealth of Kentucky, Boone

Circuit Court, to the United States District Court for the Eastern District of Kentucky, Covington

Division. By this petition, Defendant gives notice of the removal of this action. This notice of

and petition for removal is made pursuant to 28 U.S.C. § § 1332 and 1441, and is proper and

appropriate based upon the following:

       1.      On or about January 21, 2020, Plaintiff filed a Complaint in the Boone County

Circuit Court, Case No. 20-CI-00100, styled as Fuji Autotech USA, LLC v. Mitsui Sumitomo

Insurance USA, Inc. See Complaint attached hereto as Exhibit A. In the Complaint, Plaintiff

alleges breach of contract claiming that Defendant breached the policy of insurance by refusing

to perform its obligations under the terms of the Policy and pursuant to Kentucky law. Id. at 10.

Additionally, Plaintiff alleges the conduct, acts and/or omissions by Defendant constituted

Unfair Claims Settlement Practices pursuant to KY STAT § 304.12-230. Id. As a result, Plaintiff

complains it has sustained property damage losses, inconvenience, and has been denied full and

proper use of its Property. Id. at 11. Further, Plaintiff is asking for compensatory and punitive




                                                1
Case: 2:20-cv-00019-WOB-CJS Doc #: 1 Filed: 02/20/20 Page: 2 of 4 - Page ID#: 2




damages including all forms of losses, economic hardship, losses due to nonpayment, exemplary

                                                                            at 13-14.

       2.      Pursuant to 28 U.S

       the district courts of the United States have original jurisdiction, may be removed by the

defendant or the defendants, to the district court of the United States for the district and division

                                                            The Circuit Court of Boone County,

Kentucky is located within the jurisdiction of the United States District Court for the Eastern

District of Kentucky, Covington Division.

       3.       This Court has jurisdiction pursuant to 28 U.S.C. § 1332(a)(1) based upon

diversity jurisdiction. Plaintiff, Fuji Autotech USA, LLC ("Plaintiff            a foreign Limited

Liability Company which is Inactive according to the Kentucky Secretary of State and all of

whose members are citizens of other than Kentucky. Defendant, Mitsui Sumitomo Insurance

USA, Inc. is a corporation organized under the laws of the state of New York and maintains its

principal place of business in New Jersey. Thus, Defendant is a citizen and resident of New

York and New Jersey. Accordingly, the requirement of complete diversity is satisfied (Both at

the time of filing of the Complaint and this Notice of Removal). See 28 U.S.C. § 1332(a)(1).

       4.      This Court also has jurisdiction over this action because it is more likely than not

that Plaintiff is seeking damages in excess of the jurisdictional amount in controversy. Prior to

filing the Complaint, Plaintiff demanded in settlement in excess of $75,000.00, exclusive of

interest and costs. Pursuant to 28 U.S.C. §

        jurisdiction of all civil actions where the matter in controversy exceeds the sum or value

                                                                                                   A

defendant seeking to remove a case to federal court has the burden of proving that the district



                                                 2
Case: 2:20-cv-00019-WOB-CJS Doc #: 1 Filed: 02/20/20 Page: 3 of 4 - Page ID#: 3




court possess jurisdiction. Williamson v. Aetna Life Ins. Co., 481 F.3d 369, 375 (6th Cir. 2007).

In cases like this one, where the Plaintiff seeks to recover some unspecified amount that is not

self-evidently greater or less than the federal amount in controversy requirement, the Defendant

must show that it is more likely than not that Plaintiff   claims exceed $75,000.00, exclusive of

interest and costs. Plaintiff

     satisfies that burden.

       5.      This Notice of Removal has been filed within thirty (30) days of the date from

when Defendant received, through service, a copy of the Summons and Complaint on January

28, 2020 pursuant to 28 U.S.C. § 1446(b)(1).

       6.      Venue is proper in this Court pursuant to 28 U.S.C. §1441(a) because the United

States District Court for the Eastern District of Kentucky, Covington Division, is the Federal

Judicial District and division embracing the Circuit Court of Boone, Kentucky, where the State

Court Action was originally filed.

       7.      Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders

served upon the Defendant in the State Court action are attached to this Notice of Removal as

Exhibit A.    Additionally, the Notice to State Court of Filing of Removal to Federal Court is

attached hereto as Exhibit B.

       8.      Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being served

upon all parties and a copy is being filed with the Circuit Court of Boone County, Kentucky.

       9.      Because 28 U.S.C. § 1332(a)(1) confers federal subject matter jurisdiction over

this action, removal of this action to this Court is proper pursuant to 28 U.S.C. § 1441.

       WHEREFORE, Defendant hereby requests that this Court assume full jurisdiction over

this action as provided by law.



                                                 3
Case: 2:20-cv-00019-WOB-CJS Doc #: 1 Filed: 02/20/20 Page: 4 of 4 - Page ID#: 4




                                              Respectfully submitted,

                                              QUINTAIROS, PRIETO, WOOD & BOYER, P.A.

                                              /s/ Donald L. Miller, II
                                              Donald L. Miller II, Esq.
                                              Buddy J. VanCleave, Esq.
                                              9300 Shelbyville Road, Suite 400
                                              Louisville, KY 40222
                                              T: (502) 423-6390
                                              F: (502) 423-6391
                                              dmiller@qpwblaw.com
                                              buddy.vancleave@qpwblaw.com

                                              and

                                              Steven J. Badger, Esq. (application for pro hac vice
                                              admission pending)
                                              Zelle LLP
                                              900 Main Street, Suite 4000
                                              Dallas, Texas 75202
                                              T: (214) 742-3000
                                              sbadger@zelle.com
                                              Counsel for Defendant



                                CERTIFICATE OF SERVICE

         I hereby certify that on February 20th, 2020, I electronically filed the foregoing with the
Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing to
all registered participants and have served a copy on the following by U.S. Mail:

Erik D. Perterson
Mehr Fairbanks & Peterson
Trial Lawyers, PLLC
201 West Short St., Suite 800
Lexington, Kentucky 40507
Counsel for Plaintiff, Fuji Autotech USA, LLC



                                                              /s/ Donald L. Miller, II
                                                             Counsel for Defendant




                                                 4
